Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 09/30/2021.
3.	Claims 7-12, 19-24, 26, 28 and 38-42 are currently pending in this Office action.
4.	The 35 U.S.C. 112, second paragraph rejections made in the prior Office action are withdrawn in view of the amendment filed on 09/30/2021.

Information Disclosure Statement
5.	The information disclosure statement (IDS) filed on 09/30/2021 is considered by the examiner.

Allowable Subject Matter
6.	Claims 7-12, 19-24, 26, 28 and 38-42 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 7-12, 19-24, 26, 28 and 38-42, the prior art fails to disclose or make obvious, neither singly nor in combination, a server, a computing-based device, a non-transitory computer-readable storage medium, or an allocation method for a distributed lock at a server comprising, in addition to the other recited features of the claim, the features of creating a lock file having a lifecycle for a distributed lock; writing a unique service process ID (SPI) of the service process into the lock file according to an SPI writing request received from the service .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161